Bkannon, Judge,
(dissenting).-
As the case was regularly appealed from the justice to the circuit court, it is useless to consider errors before the justice on the trial. The want of a complaint is the vice causing- reversal. There is the summons requiring defendants to answer “in a civil action for the recovery of money due on contract, in which the plaintiff will demand judgment for $113.02.” This was itself a complaint, as far as it went, giving the nature of the action in a general sense. The defendants appeared both before the justice and in the circuit court. Of course, they had the rig-ht to demand this complaint in either court. Any court would have granted that, without a statute; but Code, c. 50, s. 50, els. 1,10, gave them the,right before the justice to demand the complaint. Section 169 gave them such right in the *209circuit court. They did demand, before the justice, a specification of items under clause 11, s. 50; but they went on afterwards, without objection, to trial without it before the justice and in the circuit court, and thus waived such statement. They should have objected to going on in the circuit court without it, or to all proof by the plaintiff without it. They never demanded complaint. They tried the case in both courts without it, without objection on that score. Now, reflect that it is not this complaint that brings an action into being, as the summons does that; but the provision for a complaint is for the defendant’s benefit, to give him notice of the nature of the demand, and he can waive it. The record of the circuit court says that both parties appeared, waived- a jury, submitted all matters of law and fact to the court, and the court, “after hearing all the evidence adduced and argument of counsel,” found a certain sum for plaintiff, and gave judgment. We know not what evidence or what cause of action was shown, but must assume that the judgment of a circuit court is based on legal cause of action and evidence, until the contrary is shown. No error is presumed against it. As to the want of a plea, it was defendants’ duty to file one. But we have decided this term that the want of a plea, where there has been a full trial on the merits, will not reverse a justice’s judgment or one on appeal. White v. Emblem, 43 W. Va., 819, (28 S. E. 761). I refuse to deprive the plaintiff of the fruits of his recovery in both courts on such unsubstantial ground, particularly as it is a case before a justice, and there was a fair, full trial.
Reversed,